Citation Nr: 1208201	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  07-36 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 60 percent for lumbosacral strain status post laminectomy with fusion, with neuritis of the femoral and sciatic nerves of the right and left lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from August 1968 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee (that was brokered to the RO in Columbia, South Carolina for the rating decision), which denied an increased rating for lumbosacral strain status post laminectomy with fusion.  The RO also denied service connection for unspecified leg problems.  

In a May 2009 rating decision, the RO granted service connection for neuritis of the femoral and sciatic nerves in the bilateral lower extremities, assigning 20 percent disability ratings for each lower extremity, effective October 14, 2008.  In a September 2009 decision, however, the RO found that there was clear and unmistakable error in the May 2009 rating decision, because the 60 percent disability rating assigned for the spine already took into consideration the neurological impairment in the lower extremities, based upon a July 1989 Board decision.  The RO noted that since the Veteran was in receipt of a total disability rating based on individual unemployability, a proposed rating decision addressing the decreased rating was not warranted.  The RO thereafter recharacterized the Veteran's low back disorder as lumbosacral strain status post laminectomy with fusion, with neuritis of the femoral and sciatic nerves of the right and left lower extremities.  Thus, the RO acknowledged that the neuritis of the femoral and sciatic nerves of the right and left lower extremities are part of the Veteran's service-connected disability and the issue of service connection for lower extremity disorders is moot, as there is no case or controversy.  However, the matter of whether the Veteran is entitled to separate ratings for his right and left lower extremity disabilities, apart from his low back, is a component of the current claim for an increased rating.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The Veteran was scheduled for a Board hearing in August 2010, but he did not appear for the hearing or indicate any desire to reschedule.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

An October 2008 VA examination report shows the Veteran had fecal incontinence with mild fecal leakage and the occasional involuntary bowel movement.  He also had urinary urgency.  It was noted that the Veteran had complex neurological findings likely to be multifactorial, as he was, for instance, "pre-diabetic."  It is not clear if the Veteran's bowel and/or bladder impairment are associated with his lumbar spine disability.  Thus, the Veteran should be scheduled for a VA examination to obtain a medical opinion on this matter.

Additionally, on remand the Veteran's complete treatment records should be obtained from Gateway Medical Rehab in Clarksville, Tennessee.  Any recent treatment records from Dr. Sean Wolfert and the Mountain Home VA treatment facility should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from Dr. Sean Wolfert, dated since April 2008; and from Gateway Medical Rehab in Clarksville, Tennessee.  

2.  Make arrangements to obtain the Veteran's complete treatment records from the Mountain Home VA treatment facility, dated since November 2009

3.  Thereafter, schedule the Veteran for a VA orthopedic/neurological examination of his thoracolumbar spine.  The claims file and a complete copy of this remand should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted, including x-rays, if warranted.  The examiner is asked to make the following medical determinations:

(a) Identify any orthopedic and neurological findings related to the Veteran's service-connected lumbosacral strain status post laminectomy with fusion, with neuritis of the femoral and sciatic nerves of the right and left lower extremities, and fully describe the extent and severity of those symptoms.  

(b) Provide the ranges of motion of the Veteran's lumbar spine, i.e. flexion, extension, lateral flexion, and rotation, in degrees.  

(c) Determine whether range of motion is reduced by weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or pain.  Critically, if pain on motion is found, the examiner should state whether this pain is debilitating, i.e. actually affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.

(d) If the examiner finds that pain actually causes limitation of motion as described above (as opposed to mere pain on motion that is not of sufficient severity to cause additional limitations) the examiner should state the additional degree of limitation in terms of degrees, if possible.  

(e) Determine whether (i) repetitive use or (ii) flare-ups would be productive of additional limitation of motion due to weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or debilitating pain.  If the Veteran's range of motion is likely to be further reduced by debilitating pain due to repetitive use or flare-ups, the examiner should so state and describe the additional degree of limitation in terms of degrees, if possible.

(f) State whether the Veteran's lumbosacral strain status post laminectomy with fusion causes instability, disturbance of locomotion, and/or interference with sitting, standing, and weight-bearing, and, if so, to what extent.

(g) An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  Has the Veteran experienced incapacitating episodes due to his lumbosacral strain status post laminectomy with fusion, with neuritis of the femoral and sciatic nerves of the right and left lower extremities? 

(h) If the examiner determines that the Veteran has experienced incapacitating episodes due to his lumbosacral strain status post laminectomy with fusion, with neuritis of the femoral and sciatic nerves of the right and left lower extremities, as defined in the rating criteria, determine (i) when each incapacitating episode occurred and (ii) the duration of each incapacitating episode.  This description must be sufficient to allow VA to determine the total duration of all incapacitating episodes during any 12 month period on appeal.  

(i)  The examiner should perform a thorough evaluation and survey of the Veteran to determine the presence of any bowel and/or bladder impairment, including the frequency of any involuntary bowel movements, whether the use of incontinent pads is necessary and, if so, the frequency of use of pads, and frequency of voiding.  

(j)  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any bowel and/or bladder impairment that is associated with his service-connected lumbosacral strain status post laminectomy.   

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, readjudicate the claim on appeal.  If the benefits remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




